Exhibit 10.2

Execution Version

AFFIRMATION OF GUARANTIES, COLLATERAL DOCUMENTS AND

INTERCREDITOR AGREEMENT AND CONSENT TO AMENDMENT AND

RESTATEMENT

THIS AFFIRMATION OF GUARANTIES, COLLATERAL DOCUMENTS AND INTERCREDITOR AGREEMENT
AND CONSENT TO AMENDMENT AND RESTATEMENT (this “Affirmation”) is made as of
August 8, 2011, by SKY ACQUISITION LLC (“Holdings”), APRIA HEALTHCARE GROUP INC.
(the “Lead Borrower”), the other borrowers listed on the signature pages hereto
(together with the Lead Borrower, the “Borrowers”), and each of the Subsidiaries
of Holdings listed on the signature pages hereto (each, a “Subsidiary
Guarantor”, and collectively, together with Holdings, the “Guarantors”; the
Guarantors, together with the Borrowers, the “Loan Parties”), in favor of Bank
of America, N.A. (“Bank of America”), as administrative agent (in such capacity,
the “Administrative Agent”) and collateral agent (in such capacity, the
“Collateral Agent”, and referred to collectively with the Administrative Agent
as the “Agent”) for the Secured Parties (as defined in the Amended and Restated
Credit Agreement referred to below).

RECITALS:

A. The Borrowers, Holdings, each lender from time to time party thereto (the
“Existing Lenders”), and the Agent, entered into that certain Credit Agreement,
dated as of October 28, 2008 (as amended, restated, amended and restated,
supplemented, or otherwise modified to date, the “Existing Credit Agreement”),
pursuant to which the Existing Lenders agreed to make loans, issue letters of
credit, and make other financial accommodations to the Borrowers.

B. In connection with the Existing Credit Agreement:

(a) The Guarantors and the Agent entered into that certain Guaranty, dated as of
October 28, 2008 (as amended, restated, amended and restated, supplemented, or
otherwise modified to date, the “Guaranty”), in favor of the Secured Parties, in
each case pursuant to which the Guarantors guaranteed the payment and
performance of the obligations of the Loan Parties under the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement);

(b) each Loan Party (as a Grantor thereunder) entered into that certain Security
Agreement, dated as of October 28, 2008 (as amended, restated, amended and
restated, supplemented, or otherwise modified to date, including by the
accession thereto of additional Grantors to date) (the “Security Agreement”),
pursuant to which the Grantors (as defined therein) granted a security interest
in the Collateral (as defined therein) in favor of the Collateral Agent, for the
benefit of the Secured Parties (as defined in the Existing Credit Agreement);

(c) Coram, Inc. (as a Grantor thereunder) entered into that certain Patent
Security Agreement, dated as of October 28, 2008 (as amended, restated, amended
and restated, supplemented, or otherwise modified to date, including by the
accession thereto of additional Grantors to date) (the “Patent Security
Agreement”), in favor of the Collateral Agent, pursuant to which Coram, Inc.
granted a security interest in the Collateral (as defined in the Security



--------------------------------------------------------------------------------

Agreement), in favor of the Collateral Agent, for the benefit of the Secured
Parties (as defined in the Existing Credit Agreement);

(d) the Lead Borrower (as a Grantor thereunder) entered into that certain
Copyright Security Agreement, dated as of October 28, 2008 (as amended,
restated, amended and restated, supplemented, or otherwise modified to date,
including by the accession thereto of additional Grantors to date) (the
“Copyright Security Agreement”), in favor of the Collateral Agent, pursuant to
which the Lead Borrower granted a security interest in the Collateral (as
defined in the Security Agreement), in favor of the Collateral Agent, for the
benefit of the Secured Parties (as defined in the Existing Credit Agreement);

(e) Apria Healthcare, Inc. (as a Grantor thereunder) entered into that certain
Trademark Security Agreement, dated as of October 28, 2008 (as amended,
restated, amended and restated, supplemented, or otherwise modified to date,
including by the accession thereto of additional Grantors to date) (the “Apria
Trademark Security Agreement”), in favor of the Collateral Agent, pursuant to
which Apria Healthcare, Inc. granted a security interest in the Collateral (as
defined in the Security Agreement), in favor of the Collateral Agent, for the
benefit of the Secured Parties (as defined in the Existing Credit Agreement);

(f) Coram, Inc. (as a Grantor thereunder) entered into that certain Trademark
Security Agreement, dated as of October 28, 2008 (as amended, restated, amended
and restated, supplemented, or otherwise modified to date, including by the
accession thereto of additional Grantors to date) (the “Coram Trademark Security
Agreement”, and together with the Patent Security Agreement, the Copyright
Security Agreement and the Apria Trademark Security Agreement, the “IP Security
Agreements”), in favor of the Collateral Agent, pursuant to which Coram, Inc.
granted a security interest in the Collateral (as defined in the Security
Agreement), in favor of the Collateral Agent, for the benefit of the Secured
Parties (as defined in the Existing Credit Agreement);

(g) the Lead Borrower entered into that certain Deposit Account Control
Agreement, dated as of April 29, 2009 (as amended, restated, amended and
restated, supplemented, or otherwise modified to date, the “Bank of America
Control Agreement”) with Bank of America N.A. in favor of the Administrative
Agent;

(h) Apria Healthcare, Inc. entered into that certain Springing Blocked Account
Agreement, dated as of April 24, 2009 (as amended, restated, amended and
restated, supplemented, or otherwise modified to date, the “PNC Control
Agreement”) with PNC Bank, National Association in favor of the Administrative
Agent;

(i) Coram, Inc. entered into that certain Assigned Accounts Agreement, dated as
of April 29, 2009 (as amended, restated, amended and restated, supplemented, or
otherwise modified to date, the “Coram Harris Control Agreement”) with Harris
N.A., in favor of the Administrative Agent;

(j) CoramRX, LLC entered into that certain Assigned Account Agreement, dated as
of April 29, 2009 (as amended, restated, amended and restated, supplemented, or
otherwise modified prior to the date hereof, the “CoramRX Harris Control
Agreement”, and together with

 

2



--------------------------------------------------------------------------------

the Bank of America Control Agreement, the PNC Control Agreement and the Coram
Harris Control Agreement, the “Control Agreements”, and together with the
Security Agreement, the IP Security Agreements and the agreements, documents and
instruments executed and delivered in connection therewith, the “Security
Documents”) with Harris N.A. in favor of the Administrative Agent;

(k) Apria Healthcare, Inc. entered into that certain Account Sweep Agreement,
dated as of April 29, 2009 (as amended, restated, amended and restated,
supplemented, or otherwise modified to date, the “Bank of America Sweep
Agreement”) with Bank of America N.A. and the Administrative Agent;

(l) Apria Healthcare, Inc. entered into that certain Account Sweep Agreement,
dated as of April 24, 2009 (as amended, restated, amended and restated,
supplemented, or otherwise modified to date, the “PNC Sweep Agreement”) with PNC
Bank, National Association and the Administrative Agent;

(m) Coram, Inc. entered into that certain Account Sweep Agreement, dated as of
April 29, 2009 (as amended, restated, amended and restated, supplemented, or
otherwise modified to date, the “Harris Sweep Agreement”, and together with the
Bank of America Sweep Agreement and the PNC Sweep Agreement, the “Sweep
Agreements”) with Harris N.A. and the Administrative Agent; and

(n) the Lead Borrower entered into that certain Lien Subordination and
Intercreditor Agreement, dated as of October 28, 2008, as amended by the
Successor Collateral Agent’s Certificate and Confirmation, dated as of
August 13, 2009 (as further amended, restated, amended and restated,
supplemented, or otherwise modified to date, the “Intercreditor Agreement”, and
together with the Guaranty, the Security Documents and the Sweep Agreements, the
“Affirmed Documents”) with the Collateral Agent and Bank of America, N.A. as the
Term Debt Collateral Agent (as defined therein).

C. Reference is made to that certain Amended and Restated Credit Agreement,
dated as of the date hereof (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Amended and Restated Credit Agreement”), among the Borrowers,
Holdings, each Lender from time to time party thereto, and the Agent.

D. In connection with the execution and delivery of the Amended and Restated
Credit Agreement, it is the intent of each party hereto and thereto that (i) the
guaranties made by the Guarantors under the Guaranty be affirmed, confirmed,
renewed and continued; (ii) all Collateral subject to the Security Documents
secure, and continue to secure, all of the Obligations under the Amended and
Restated Credit Agreement and the other Loan Documents; (iii) all security
interests, pledges, assignments and other Liens previously granted by any
Grantor pursuant to the Security Documents or any other agreements, documents
and instruments related thereto be affirmed, confirmed, renewed and continued;
(iv) all such security interests, pledges, assignments and other Liens remain in
full force and effect as security for the Secured Obligations (as defined in the
Security Agreement) with no change in the priority applicable thereto, in each
case, subject only to Liens permitted under the Loan Documents, to the extent

 

3



--------------------------------------------------------------------------------

provided therein; (v) the Loan Parties continue to be bound by the Intercreditor
Agreement in accordance with the terms thererof; and (vi) all references in the
Affirmed Documents to the Credit Agreement shall be deemed to refer to the
Amended and Restated Credit Agreement, for the avoidance of doubt, in each case,
for the benefit of the Secured Parties (as defined in the Amended and Restated
Credit Agreement).

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are acknowledged by the Borrowers and the Guarantors, each Borrower and
each Guarantor agrees with and in favor of the Collateral Agent, for its own
benefit and for the benefit of the Secured Parties (as defined in the Amended
and Restated Credit Agreement), as follows:

1. Definitions. All capitalized terms used in this Affirmation, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Amended and
Restated Credit Agreement.

2. Confirmation. Each Borrower and each Guarantor hereby agrees and confirms
that, notwithstanding the amendment and restatement of the Existing Credit
Agreement, pursuant to the Amended and Restated Credit Agreement:

(a) The obligations of Guarantors contained in the Guaranty shall remain in full
force and effect and are hereby confirmed, renewed, affirmed and continued by
this Affirmation.

(b) All rights, benefits, interests, duties, liabilities and obligations of the
parties to the Security Documents are hereby confirmed, renewed, affirmed and
continued by this Affirmation. Without limitation of the foregoing, all security
interests, pledges, assignments and other Liens previously granted by any
Grantor pursuant to the Security Documents are confirmed, renewed, affirmed and
continued by this Affirmation, and all such security interests, pledges,
assignments and other Liens shall remain in full force and effect as security
for all Secured Obligations (as defined in the Security Agreement) with no
change in the priority applicable thereto, in each case, subject only to Liens
permitted under the Loan Documents, to the extent provided therein. The
schedules to the Security Agreement shall be updated in the form attached
hereto.

(c) All rights, benefits, interests, duties, liabilities and obligations of the
Loan Parties to the Intercreditor Agreement are hereby confirmed, renewed,
affirmed and continued by this Affirmation.

(d) This Affirmation does not extinguish the indebtedness or liabilities
outstanding in connection with the Existing Credit Agreement, the Guaranty, the
Security Agreement, or the other Affirmed Documents, nor does it constitute a
novation with respect thereto; rather, such indebtedness and liabilities have
been redenominated, as set forth in the Amended and Restated Credit Agreement.

(e) Each reference in the Affirmed Documents to the “Credit Agreement” (or words
of like impact) shall mean and be a reference to the Amended and Restated Credit
Agreement, and each reference to any other term defined in the Existing Credit
Agreement shall be a reference to such term as amended by the Amended and
Restated Credit Agreement.

3. Consent to Amendment and Restatement and Ratification. Each Loan Party hereby

 

4



--------------------------------------------------------------------------------

expressly consents to the amendment and restatement of the Existing Credit
Agreement in the form of the Amended and Restated Credit Agreement, and each
Loan Party ratifies and reaffirms the Affirmed Documents and all of such Loan
Party’s duties, indebtedness and liabilities thereunder.

4. Acknowledgments and Stipulations. Each Loan Party acknowledges and stipulates
that the Affirmed Documents and each other Loan Document executed by such Loan
Party are legal, valid and binding obligations of such Loan Party that are
enforceable against such Loan Party in accordance with the terms thereof, except
as such enforceability may be limited by Debtor Relief Laws (as defined in the
Amended and Restated Credit Agreement), by general principles of equity and by a
covenant of good faith and fair dealing, as set forth in such Loan Documents,
and the security interests and Liens granted under the Security Documents and
each other Loan Document by such Loan Party in favor of the Collateral Agent,
for the benefit of the Secured Parties, are and continue to be, duly perfected
security interests and Liens, in each case, to the full extent provided by the
terms of the Security Documents and each other Loan Document and subject only to
Liens permitted under the Loan Documents, to the extent provided therein.

5. Representations and Warranties. Each Loan Party represents and warrants to
the Collateral Agent and the Secured Parties that (i) no Default exists on the
date hereof; (ii) the execution, delivery and performance of this Affirmation
have been duly authorized by all requisite action on the part of such Loan
Party; (iii) this Affirmation has been duly executed and delivered by such Loan
Party; and (iv) all of the representations and warranties made by such Loan
Party in each of the Affirmed Documents are true and correct in all material
respects on and as of the date hereof, except if qualified by materiality or
“Material Adverse Effect”, in which case they are true and correct in all
respects, and except to the extent that such representations and warranties
relate solely to an earlier date, in which case they shall be true and correct
in all material respects, or true and correct in all respects, as the case may
be, as of such earlier date.

6. References.

(a) Upon the effectiveness of this Affirmation, each reference in the Affirmed
Documents to “this Agreement,” “hereunder,” or words of like import shall mean
and be a reference to the applicable Affirmed Document, as the case may be, as
amended, confirmed, renewed, affirmed and continued by this Affirmation.

(b) Upon the effectiveness of this Affirmation, each reference in each Loan
Document to the “Guaranty”, the “Security Agreement”, the “Grant of Security
Interests in Trademarks,” “Grant of Security Interests in Patents,” “Grant of
Security Interests in Copyrights,” the “Deposit Account Control Agreement”, the
“Sweep Account Agreement” or the “Intercreditor Agreement” shall mean and be a
reference to each applicable Affirmed Document, respectively, as amended,
confirmed, renewed, affirmed and continued by this Affirmation.

(d) This Affirmation shall be a Loan Document for all purposes of the Amended
and Restated Credit Agreement and the other Loan Documents.

7. Governing Law. THIS AFFIRMATION SHALL BE GOVERNED BY, AND

 

5



--------------------------------------------------------------------------------

CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

8. Interpretation. The division of this Affirmation into sections and
paragraphs, and the insertion of headings, is for convenience of reference only
and will not affect the construction or interpretation of this Affirmation.
Unless the context otherwise requires, words importing the singular include the
plural and vice versa, and words importing gender include all genders. When used
in this Affirmation, the word “including” (or includes) means “including (or
includes) without limitation”. Any reference in this Affirmation to a “Section”
means the relevant Section of this Affirmation. The obligations of the Loan
Parties under this Affirmation are joint and several.

9. Severability. Any provision of this Affirmation that is prohibited or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such prohibition or unenforceability and will be severed from
the balance of this Affirmation, all without affecting the remaining provisions
of this Affirmation or affecting the validity or enforceability of such
provision in any other jurisdiction.

10. No Novation, etc. Except as otherwise expressly provided in this
Affirmation, nothing herein shall be deemed to amend or modify any provision of
the Affirmed Documents, each of which shall remain in full force and effect, and
continue to apply and relate to the Amended and Restated Credit Agreement and
the Secured Obligations (as defined in the Security Agreement). This Affirmation
is not intended to be, nor shall it be construed to create, a novation or accord
and satisfaction, and each of Affirmed Documents as herein amended, confirmed,
renewed, affirmed and continued shall continue in full force and effect and
continue to apply and relate to the Amended and Restated Credit Agreement and
the Secured Obligations.

11. Successors and Assigns. This Affirmation will inure to the benefit of, and
be binding on, each Loan Party and its successors and permitted assigns, and
will inure to the benefit of, and be binding on, the Secured Parties and their
successors and permitted assigns. No Loan Party may assign this Affirmation, or
any of its rights or obligations under this Affirmation, without the prior
written consent of the Collateral Agent.

12. Counterparts. This Affirmation may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, and each such
counterpart shall be deemed to be an original but all such counterparts shall
together constitute one and the same Affirmation. Any signature delivered by a
party by facsimile transmission (including “pdf” or “tif”) shall be deemed to be
an original signature hereto.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Loan Party has caused its duly authorized officers to
execute this Affirmation of Guaranties and Collateral Documents and Consent to
Amendment and Restatement as of the day and year first above written.

 

APRIA HEALTHCARE GROUP, INC. By:  

/s/ Robert S. Holcombe

  Name: Robert S. Holcombe   Title: Executive Vice President, General  

          Counsel and Secretary

SKY ACQUISITION LLC By:  

/s/ Chris A. Karkenny

  Name: Chris A. Karkenny   Title: Executive Vice President and Chief  
          Financial Officer



--------------------------------------------------------------------------------

APRIA HEALTHCARE, INC. APRIACARE MANAGEMENT SYSTEMS, INC. APRIADIRECT.COM APRIA
HEALTHCARE OF NEW YORK STATE, INC. CORAM, INC. VALESCENT HEALTH LLC AHNY – DME
LLC AHNY – IV LLC 301 CITY AVENUE, LLC 301 MANAGEMENT, INC.  

as Borrowers

By:  

/s/ Robert S. Holcombe

  Name: Robert S. Holcombe   Title: Executive Vice President



--------------------------------------------------------------------------------

CORAM CLINICAL TRIALS, INC. T2 MEDICAL, INC. CORAM SPECIALTY INFUSION SERVICES,
INC. CORAM HEALTHCARE CORPORATION OF ALABAMA CORAM HEALTHCARE CORPORATION OF
FLORIDA CORAM HEALTHCARE CORPORATION OF GREATER D.C. CORAM HEALTHCARE
CORPORATION OF GREATER NEW YORK CORAM HEALTHCARE CORPORATION OF INDIANA CORAM
HEALTHCARE CORPORATION OF MISSISSIPPI CORAM HEALTHCARE CORPORATION OF NEVADA
CORAM HEALTHCARE CORPORATION OF NEW YORK CORAM HEALTHCARE CORPORATION OF
NORTHERN CALIFORNIA CORAM HEALTHCARE CORPORATION OF SOUTH CAROLINA CORAM
HEALTHCARE CORPORATION OF SOUTHERN CALIFORNIA CORAM HEALTHCARE CORPORATION OF
SOUTHERN FLORIDA CORAM ALTERNATE SITE SERVICES, INC. CORAM HEALTHCARE
CORPORATION OF MASSACHUSETTS CORAM HEALTHCARE CORPORATION OF NORTH TEXAS CORAM
HEALTHCARE CORPORATION OF UTAH CORAMRX, LLC CORAM HEALTHCARE OF WYOMING, LLC
HELATHINFUSION, INC. H.M.S.S., INC. CORAM SERVICE CORPORATION   as Borrowers By:
 

/s/ Michael E. Dell

  Name: Michael E. Dell   Title: Vice President, General Counsel and  
          Secretary



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

BANK OF AMERICA, N.A.,

as Collateral Agent

By:

 

/s/ Adam Seiden

 

Name: Adam Seiden

 

Title: Vice President